Shapiro, J.,
dissents and votes to reverse the order and deny the motion, with the following memorandum: In my opinion there is a triable issue of fact in this case which negates plaintiffs’ right to summary judgment. Concededly, plaintiffs were parties to an arrangement in which the semiannual payments of principal and interest were to be made one half by the defendant mortgagor and the other half by Land Tech Realty. Defendant made his usual one-half payment for the installment due on February 1, 1974 by check dated March 1, 1974. Land Tech Realty’s check, for its one half, dated March 5, 1974, was returned to plaintiffs by the bank for "insufficient *586funds”. When defendant learned of this from plaintiffs, he immediately forwarded his check for the other half of the installment, but that check was returned to defendant’s lawyer by plaintiffs’ lawyer with a statement that "The mortgagees in the above matter have advised me that they are tired, tired, tired and as a result I am returning Mr. Waxman’s check. Please be advised that Mr. and Mrs. Ford desire payment in full with interest.” In view of the acquiescence by plaintiffs in the "half and half’ arrangement, and the fact that defendant immediately made good Land Tech Realty’s default in the payment due from it, I do not believe that summary judgment is warranted.